         Case 1:18-cr-00723-PGG Document 253 Filed 12/01/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                 ORDER

LOREN PIQUANT,                                                    18 Cr. 723 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing of Loren Piquant scheduled for December 1, 2020 is adjourned to

December 15, 2020 at 9:00 a.m.

               The parties dispute the Defendant’s medical condition, and last-minute

submissions from defense counsel have repeatedly necessitated adjournments of sentencing.

(Nov. 18, 2020 Def. Ltr. (Dkt. No. 248) (submitted one day before scheduled Nov. 19, 2020

sentencing); Nov. 30, 2020 Def. Ltr. (Dkt. No. 252) (submitted one day before scheduled Dec. 1,

2020 sentencing))1

               Defense counsel has previously argued that the Bureau of Prisons lacks the ability

to treat the Defendant’s anemia condition. (Nov. 18, 2020 Def. Ltr. (Dkt. No. 248) at 2-3) The

Government responded in a November 25, 2020 letter that the Bureau of Prisons had

appropriately addressed the Defendant’s anemia condition, and was prepared to continue doing

so in the future. (Nov. 25, 2020 Govt. Ltr. (Dkt. No. 251)) In his November 30, 2020 letter,

defense counsel renews his argument that the Defendant’s anemia has not been properly treated

and argues – for the first time – that the Defendant suffers from obesity, and that this condition




1
  During the COVID-19 pandemic, the scheduling of detained inmates for court proceedings is a
complicated exercise, and this pattern of submissions has been disruptive.
         Case 1:18-cr-00723-PGG Document 253 Filed 12/01/20 Page 2 of 3




makes her especially vulnerable to the COVID-19 virus. (Nov. 30, 2020 Def. Ltr. (Dkt. No.

252))

               Given the continuing dispute about the Defendant’s medical condition, the

Government is directed to produce to the Court – by December 4, 2020 – all Bureau of Prison

medical records concerning the Defendant. By December 4, 2020, the Government will also

make a submission setting forth in detail a chronology of all treatment that the Defendant has

received for her anemia condition, and will provide a detailed plan for her medical treatment

going forward, in the event that she does not receive a time-served sentence. The Government

will respond to defense counsel’s assertion that it is unlikely that Piquant will be transferred from

the MDC in the foreseeable future. (Nov. 30, 2020 Def. Ltr. (Dkt. No. 252) at 1-2) If the

Defendant is likely to remain at the MDC, the Government will set forth a treatment plan for the

Defendant at that institution. The Government will also respond to defense counsel’s new claim

that Piquant suffers from obesity, and that this condition renders her especially susceptible to the

COVID-19 virus. (See id. at 2-3)

               Defense counsel will respond to the Government’s December 4, 2020 submission

by December 9, 2020. Sentencing will proceed on December 15, 2020 at 9:00 a.m. With

Defendant’s consent, the sentencing will be conducted by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone hearing by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. Two days before the sentencing, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be



                                                 2
        Case 1:18-cr-00723-PGG Document 253 Filed 12/01/20 Page 3 of 3




using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       December 1, 2020




                                               3
